Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112 rejection is withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,2,4,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisshin Foods(CN10500432 as provided by the applicant).
	Regarding claim 1, Nisshin Foods teaches a heat treated wheat flour that has a viscosity at 300% water of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S)(abstract). Nisshin Foods teaches that general viscosity of the heat treated wheat flour and not the RVA peak viscosity as claimed. However, the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S) overlaps the claimed RVA peak viscosity of 3500 to 6100 mPa s. Therefore, one of ordinary skill in the art would expect that the RVA peak viscosity would be somewhere in the broad range of the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S), which overlaps the claimed range and renders it obvious. 
	Nisshin Foods teaches heat treating for 10 to 20 minutes at 110C-130C and not 70C to 130C for 1 to 120 seconds as claimed. Nisshin Foods also does not teach that the wheat flour prior to heat treatment has a RVA peak viscosity of 3250 to 4400 mPa s and that the modified wheat flour has a gelatinization onset temperature lower than that of the wheat flour prior to heat treatment by 12 to 18C.
However, these limitations pertain to the method of making the wheat flour and not the properties of the product itself. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Nisshin Foods meets the requirements of the claimed modified wheat flour, Nisshin Foods clearly meets the requirements of the present claims.
Regarding claim 2, Nisshin Foods does not specifically teach that the modified wheat flour prior to heat treatment has a gelatinization onset temperature of 70 to 86C. However, these limitations pertain to the method of making the wheat flour and not the properties of the product itself.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Nisshin Foods meets the requirements of the claimed modified wheat flour, Nisshin Foods clearly meets the requirements of the present claims.
	Regarding claims 4 and 8, Nisshin teaches that the wheat flour is used as a coating for coated fried foods(abstract). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe(JP3153424B2) in view of Nisshin Foods(CN10500432 as provided by the applicant).
Regarding claim 5, Abe teaches a method for modifying wheat flour for coated dried food in which the wheat flour is heated for 2 to 20 seconds at 65-80C(abstract), which overlaps the claimed heating conditions of 70 to 130C for 1 to 120 seconds and renders them obvious.
	Abe is silent on the RVA peak viscosity of wheat flour after heat treating. However, Nisshin Foods teaches a heat treated wheat flour for fried foods that has a viscosity at 300% water of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S)(abstract). Nisshin Foods teaches that the batter made from the modified wheat flour provides a crispy taste and soft and crunchy texture to fried foods(paragraph 9). 
Nisshin Foods teaches that general viscosity of the heat treated wheat flour and not the RVA peak viscosity as claimed. However, the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S overlaps the claimed RVA peak viscosity of 3500 to 6100 mPa s. Therefore, one of ordinary skill in the art would expect that the RVA peak viscosity would be somewhere in the broad range of the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S), which overlaps the claimed range and renders it obvious. 
It would have been obvious to achieve an RVA peak viscosity of 1000 to 10,000 mPa S for the wheat flour of Abe after heating as taught in Nisshin Foods because this viscosity produces a fried food product with crispy taste and a soft and crunchy texture.
Abe is silent on the RVA peak viscosity of the unmodified wheat flour. However, it would have been obvious to pick a wheat flour with the appropriate RVA peak viscosity that can achieve a final peak viscosity of RVA peak viscosity of 1,000 to 10,000 mPa S as made obvious by Nisshin Foods. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4,5,8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791